                        Case 6:20-cv-00366-ADA Document 34-6 Filed 08/31/20 Page 1 of 4

8/25/2020                                                             1,116 federal district court cases | Lex Machina



                                                Courts & Judges   Counsel   Par es   Federal    State   Administra ve   Apps

                                                                              Ma hew Holohan


       Search all of Lex Machina                                                                                                               


                                                             10422-1 0h 1m                                 
  Federal District Court
  Cases       Documents   Damage Awards

   Showing 1,116 Patent cases; in S.D.Cal. ; pending between 2009-01-01 and 2020-08-25 .



    Search cases, documents, and docket entry text

                                                                                                                                 Search Syntax Guide

  Case Status
       All
       Open 57
       Terminated 1,059


  Case Types

     INCLUDE:

         Patent 1,116                                                                                                                              


      An trust 20

      Contracts 108

      Copyright 15

      Trade Secret 19

      Trademark 136


  Case Tags

  Filed On

  Pending
  From

   2009-01-01                


  To

                             



  Terminated

  Trial Date

  Last Docket Date

  Docket Entry Count

  Courts

     INCLUDE:

         S.D.Cal. 1,116                                                                                                                            


  District Judges

  Magistrate Judges

  Case Resolu ons

  Damage Types

  Damages Awarded Date

  Remedies

  An trust Findings

https://law.lexmachina.com/cases/?case_types-include=27&pending-from=2009-01-01&court-include=casd&filters=true&tab=timing&view=analytics&c…        1/4


                                                                                                                               Ex. 5, p. 1
                     Case 6:20-cv-00366-ADA Document 34-6 Filed 08/31/20 Page 2 of 4

8/25/2020                                                                  1,116 federal district court cases | Lex Machina
  Bankruptcy Findings

  Bankruptcy Appeals Issues

  Contracts Findings

  Copyright Findings

  Employment Findings

  Patent Findings

  Patent Invalidity Reasons

  Product Liability Findings

  Securi es Findings

  Trade Secret Findings

  Trademark Findings

  Consumer Protec on Findings

  ERISA Findings

  Environmental Findings

  Insurance Findings

  Tax Findings

  Torts Findings




                                        Reset                                                                                 Apply




  Analy cs: Summary        Timing   Law Firms   Par es   Case Resolu ons     Damages   Remedies   Mo ons   Findings




https://law.lexmachina.com/cases/?case_types-include=27&pending-from=2009-01-01&court-include=casd&filters=true&tab=timing&view=analytics&c…        2/4


                                                                                                                                      Ex. 5, p. 2
                         Case 6:20-cv-00366-ADA Document 34-6 Filed 08/31/20 Page 3 of 4

8/25/2020                                                              1,116 federal district court cases | Lex Machina
  Show:

       Slider
       Labels
       Outliers



                                                                                                                         % of cases that
                                                                                                                        reached event in

                                                                                                                       less than more than

                                                                                                                       2 years, 124 days

                                             0 days                      1 year                              2 years                                    3 years

                                                 13                                                                          854
       Trial
        30 Cases reached Trial                                                                                            50% 50%
        Median: 854 days
                                                                                                  617                                                       1,133

                                             0 days                      1 year                              2 years                                    3 years

             Event                                                                         Cases Reaching Event                                 Median Days from Case Filing to Event

             Temporary Restraining Order (Grant)                                                                3                                                                 n/a


             Temporary Restraining Order (Deny)                                                                 2                                                                 n/a


             Preliminary Injunc on (Grant)                                                                      5                                                                 n/a


             Preliminary Injunc on (Deny)                                                                     13                                                                 133


             Permanent Injunc on (Grant)                                                                      42                                                                 263


             Permanent Injunc on (Deny)                                                                         3                                                                 n/a


             Dismiss (Contested)                                                                             257                                                                 209


             Claim Construc on Hearing                                                                       150                                                                 434


             Summary Judgment                                                                                129                                                                 594


             Termina on                                                                                  1,059                                                                   298




                                                                                                                                                     Understanding Timing Analy cs


  Case List
      Customize Columns

   Order by
      most recent docket ac vity

      Prev      1    2    3      4    ...   45    Next


   Title                                                                          Civil Ac on #    Case Type             Court               Filed On     Last Docket     Terminated

   Impact Engine, Inc. v. Google LLC                                              3:19-cv-01301     Patent               S.D.Cal.          2019-07-15     2020-08-25               ―

   MHL Custom, Inc. v. Avante Innova ons, LLC                                     3:20-cv-01648     Patent               S.D.Cal.          2020-08-24     2020-08-24               ―

   Masimo Corpora on v. Sotera Wireless et al                                     3:19-cv-01100     Patent               S.D.Cal.          2019-06-12     2020-08-24               ―
                                                                                                    Trade Secret

   Orthopaedic Hospital v. DJO Global, Inc. et al                                 3:19-cv-00970     Patent               S.D.Cal.          2019-05-23     2020-08-24               ―

   Rembrandt Diagnos cs, LP v. Alere, Inc. et al                                  3:16-cv-00698     Contracts            S.D.Cal.          2016-03-23     2020-08-24               ―
                                                                                                    Patent

   H.I.S.C, Inc. et al v. Franmar Interna onal Importers, Ltd. et al              3:16-cv-00480     Contracts            S.D.Cal.          2016-02-23     2020-08-24     2019-02-22
                                                                                                    Copyright
                                                                                                    Patent
                                                                                                    Trademark

   Apple Inc. v. WI-LAN Inc., et al                                               3:14-cv-02235     Patent               S.D.Cal.          2014-09-19     2020-08-24     2020-06-16


https://law.lexmachina.com/cases/?case_types-include=27&pending-from=2009-01-01&court-include=casd&filters=true&tab=timing&view=analytics&c…                                            3/4


                                                                                                                                                                  Ex. 5, p. 3
                       Case 6:20-cv-00366-ADA Document 34-6 Filed 08/31/20 Page 4 of 4

8/25/2020                                                                       1,116 federal district court cases | Lex Machina
   Title                                                                                Civil Ac on #    Case Type       Court        Filed On   Last Docket   Terminated

   Stephens et al v. Dr. Greens, Inc.                                                   3:11-cv-00638     Contracts      S.D.Cal.   2011-03-29   2020-08-24    2019-03-29
                                                                                                          Patent
                                                                                                          Trademark

   Nuvasive, Inc. v. Alphatec Holdings, Inc. et al                                      3:18-cv-00347     Contracts      S.D.Cal.   2018-02-13   2020-08-21            ―
                                                                                                          Patent

   Finjan, Inc. v. ESET, LLC et al                                                      3:17-cv-00183     Patent         S.D.Cal.   2017-01-30   2020-08-21            ―

   Omnitracs, LLC et al v. Pla orm Science, Inc.                                        3:20-cv-00958     Patent         S.D.Cal.   2020-05-26   2020-08-20            ―

   Evolusion Concepts, Inc. v. Cross Engineering, LLC et al                             3:18-cv-00871     Contracts      S.D.Cal.   2018-05-04   2020-08-20            ―
                                                                                                          Patent

   Pulse Electronics, Inc. v. U.D. Electronic Corp.                                     3:18-cv-00373     Patent         S.D.Cal.   2018-02-16   2020-08-20            ―

   Paciﬁc Surf Designs, Inc. v. Whitewater West Industries, Ltd..r West et al           3:20-cv-01464     An trust       S.D.Cal.   2020-07-29   2020-08-17            ―
                                                                                                          Patent

   Indect USA Corp. v. Park Assist, LLC                                                 3:18-cv-02409     Patent         S.D.Cal.   2018-10-19   2020-08-17            ―
                                                                                                          Trademark

   Social Posi oning Input Systems, LLC v. Coretex, LLC                                 3:20-cv-01083     Patent         S.D.Cal.   2020-06-15   2020-08-15            ―

   Omega Liner Company, Inc. v. The Monte Vista Group, LLC et al                        3:19-cv-01771     Contracts      S.D.Cal.   2019-09-16   2020-08-14            ―
                                                                                                          Patent

   P.I.C. Interna onal, Inc. v. Gooper Herme c, LTD. et al                              3:19-cv-00734     Patent         S.D.Cal.   2019-04-22   2020-08-14    2020-08-14
                                                                                                          Trademark

   Hydro Net LLC v. Inseego Corp.                                                       3:20-cv-00613     Patent         S.D.Cal.   2020-03-31   2020-08-13            ―

   Javo Beverage Co., Inc. v. California Extrac on Ventures, Inc. et al                 3:19-cv-01859     Contracts      S.D.Cal.   2019-09-26   2020-08-13            ―
                                                                                                          Patent
                                                                                                          Trade Secret

   Golden Eye Media USA, Inc. v. Trolley Bags UK Ltd et al                              3:18-cv-02109     Contracts      S.D.Cal.   2018-09-11   2020-08-13            ―
                                                                                                          Patent
                                                                                                          Trademark

   Weems & Plath, LLC v. Sirius Signal, LLC et al                                       3:20-cv-00745     An trust       S.D.Cal.   2020-04-17   2020-08-12    2020-08-12
                                                                                                          Contracts
                                                                                                          Patent
                                                                                                          Trademark

   MRSI Systems, LLC v. Palomar Technologies, Inc.                                      3:19-cv-02344     Patent         S.D.Cal.   2019-12-09   2020-08-12            ―
                                                                                                          Trade Secret

   Sundesa, LLC v. Imsinc, LLC                                                          3:20-cv-01526     Patent         S.D.Cal.   2020-08-06   2020-08-10            ―
                                                                                                          Trademark

   Park Assist, LLC v. San Diego County Regional Airport Authority et al                3:18-cv-02068     Patent         S.D.Cal.   2018-09-05   2020-08-10            ―




      Prev   1     2     3     4     ...   45    Next




  




https://law.lexmachina.com/cases/?case_types-include=27&pending-from=2009-01-01&court-include=casd&filters=true&tab=timing&view=analytics&c…                                4/4


                                                                                                                                                     Ex. 5, p. 4
